Title: To James Madison from Robert Simons, [ca. 1 February] 1796
From: Simons, Robert
To: Madison, James


[ca. 1 February 1796]
Pardon the liberty I take of sending my petition to you with whom I have never had the pleasure of a personal Acquaintance: In you I have ever found the friend of the People, one whom as long as we Keep propriety on our side, I am convinced from your past conduct will be our sincere friend.
I know that it should have been delivered to Mr Wm Smith our Representative, but his well known attachment to the Brittish Interest has prevented my putting it into his hands, he is a Man whom every sincere friend of his Country despises, tho we all cannot but acknowlege that he is a man of abilities and more is the pity that they are thus prostituted.
In this Bussiness I am in hopes that a reccollection of Genl Washingtons past Services may be called in, In his behalf and that he may be dealt with as tenderly as possible. It is however neccessary at present that he should be impeached; and the twenty Senators if possible. Or Adieu to Good order and a peaceable Govt in America. The people Look up to the House of Representatives for justice and to You as their true Friend to see it Obtained.
I have left the Petition open for your perusal you will please seal it after you have read it, and deliver as Early as you can with Propriety. With the utmost Respect I Remain: Dr Sir your most Obt Humble Servt
Robt Simons
 